Sawyer, J., dissenting:
I dissent from the conclusions attained by a majority of my associates upon the point upon which the judgment is modified, although I concur in much, but not all, that is said in discussing it. It does not appear to me that the reasoning in the prevailing opinion necessarily leads to the conclusion which I understand to be attained, that the amount which may be assessed upon the property adjacent to the improvement, and legally collected, may not be made a general personal charge against the owner, as well as a lien upon the property assessed. I am unable to perceive that the collection of the amount legally payable out of other property than that which is the basis of the assessment is a transfer of the assessment from the property assessed to the property out of which the amount actually collectable is paid. The property assessed is still the foundation upon which the assessment is 'based, and the rest relates to the remedy for collecting the amount which the land, or the owner, is liable to pay. Nor do I understand that this view would necessarily authorize the collection of an amount greater than the real value of the property assessed. The amount for which property actually sells under the Sheriff’s hammer is not conclusive of its real value. Under the rules of evidence such amount is not the measure of the value. Time will not now permit a more extended discussion of the question, but, if the other business *258of the Court will permit, I will express my views more fully hereafter.
In the other points determined, I concur.